DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10 are pending of which claim 1 is in independent form. 
	Claims 1-10 rejected on the ground of nonstatutory double patenting.
Claims 1-10 are rejected under 35 U.S.C. 103(a).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10956475 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAI; Krishmin et al. (US 20130007004 A1) [Rai] in view of Henry; Daniel J. et al. (US 20090228777 A1) [Henry].

	Regarding claims 1, 7, 17, Rai discloses, a method for searching and visual presentation, comprising: using a computer or a handheld device for inputting a keyword for searching (see Fig. 5), wherein the keyword is associated with a location within a page of a document on which the keyword will appear (Querying the index comprises receiving a search query including at least one search term, querying the search index based on the search term(s), and returning search results including tokens from the search index that correspond to the search term and corresponding page location information indicating the location of each token within the underlying document ¶ [0009]);
using the computer or the handheld device for inputting the location associated with the keyword, wherein the location is one of the following: a left top quadrant of a page of the document, a right top quadrant of the page, a left bottom quadrant of the page, a right bottom quadrant of the page, a top section of the page divided into three vertical sections, a middle section of the page divided into three vertical sections, or a bottom section of the page divided into three vertical sections (Querying the index comprises receiving a search query including at least one search term, querying the search index based on the search term(s), and returning search results including tokens from the search index that correspond to the search term and corresponding page location information indicating the location of each token within the underlying document ¶ [0009]);
generating a search result, wherein the search result comprises the one or more documents (Querying the index comprises receiving a search query including at least one search term, querying the search index based on the search term(s), and returning search results including tokens from the search index that correspond to the search term and corresponding page location information indicating the location of each token within the underlying document. The page location information includes a link to the portion of the underlying document that includes the corresponding token. The step of receiving may further comprise querying the index using key words, and returning search results including the search terms that correspond to the key words. The method further comprises providing search results and links to the page coordinates of the document corresponding to location information from the index ¶ [0009], [0016], [0025]-[0027]).
	However, Rai does not explicitly facilitate configuring a processor to use cognitive pattern recognition for identifying one or more documents in a repository that contain the keyword in the location.
Henry discloses, configuring a processor to use cognitive pattern recognition for identifying one or more documents in a repository that contain the keyword in the location (Here, parsing analysis block 140 identifies an element in the specification by pattern matching the token "an" followed by a noun token "engine" followed by a number token "20" ¶ [0162]/ also see ¶ [0268]).
	It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Henry’s system would have allowed Rai to facilitate configuring a processor to use cognitive pattern recognition for identifying one or more documents in a repository that contain the keyword in the location. The motivation to combine is apparent in the Rai’s reference, because an improved search method is desired.
	
Regarding claims 2 and 5, the combination of Rai and Henry discloses, further comprising displaying the search result as a list of meta data of the one or more documents (Henry: discussed herein are examples of document analysis and searching. The methods disclosed herein may be applied to a variety of document types, including text-based documents, mixed-text and graphics, video, audio, and combinations thereof. Information for analyzing the document may come from the document itself, as contained in metadata, for example, or it may be generated from the document using rules ¶ [0151], [0259], [0260], [0313]-[0321]).

Regarding claims 3 and 6, the combination of Rai and Henry discloses, further comprising displaying the search result as CIF representations of the one or more documents (Henry: In step 5710, a mixed format graphical image or object is input. The graphical image may, for example, be in a TIFF format or other graphical format. In an example, a graphical image of a patent figure (e.g., FIG. 1) is input in a TIFF format that includes the graphical portion and includes the figure identifier (e.g., FIG. 1) as well as element numbers (e.g., 10, 20, 30) and lead-lines to the relevant portion of the figure that the element numbers identify ¶ [0440]).

	Regarding claim 4, the combination of Rai and Henry discloses, wherein the keyword is a symbol (Henry: For the analysis of documents, it may be helpful to identify numbers, words, and/or symbols (herein referred to as "element identifiers") that are mixed with graphical elements and text portions of the document, sections, or related documents ¶ [0438]).

Regarding claim 7, the combination of Rai and Henry discloses, wherein the repository includes at least two elements of a tree structure view (Henry: Alternatively, a report can be built for "102" references. The location of the "102" citations may be provided by column/line number and figure number, as may be helpful when performing a novelty search. A "103" reference list and arguments may be constructed by listing the "103" references, the higher relevancy determined by the higher number of matching search terms. E.g., build arguments for reference A having as elements X, Y and reference B having elements Y, Z. When performing "103" reference searches, the output may be provided as a tree view. The user may then "rebalance" the tree or list based on the best reference found. For example, if the user believes that the third reference in the relevancy list is the "best starting point", the user may click the reference for rebalancing. The method may then re-build the tree or list using the user defined reference as the primary reference and will find art more relevant to that field to build the "103" reference arguments that the primary reference does not include ¶ [0379], [0549], [659]-[0661]. Examiner hereby specifies that, the presented tree is displaying multiple elements).

Regarding claim 8, the combination of Rai and Henry discloses, further comprising configuring the computer or the handheld device for selecting a portion of the tree structure view to display the search result (Henry: In step 5710, a mixed format graphical image or object is input. The graphical image may, for example, be in a TIFF format or other graphical format. In an example, a graphical image of a patent figure (e.g., FIG. 1) is input in a TIFF format that includes the graphical portion and includes the figure identifier (e.g., FIG. 1) as well as element numbers (e.g., 10, 20, 30) and lead-lines to the relevant portion of the figure that the element numbers identify ¶ [0440]).

Regarding claims 9 and 10, the combination of Rai and Henry discloses, wherein the processor is a component within either the computer or the handheld device (Rai: see the CPU in Fig. 1).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/26/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154